

114 S1230 IS: To direct the Secretary of the Interior to establish a program under which the Director of the Bureau of Land Management shall enter into memoranda of understanding with States providing for State oversight of oil and gas production activities.
U.S. Senate
2015-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1230IN THE SENATE OF THE UNITED STATESMay 6, 2015Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo direct the Secretary of the Interior to establish a program under which the Director of the
			 Bureau of Land Management shall enter into memoranda of understanding with
			 States providing for State oversight of oil and gas production activities.
	
		1.State oversight of oil and gas programs
 (a)In generalOn request of the Governor of a State, the Secretary of the Interior shall establish a program under which the Director of the Bureau of Land Management shall enter into a memorandum of understanding with the State to create consistent rules and processes for the measurement of oil and gas production activities, inspection of meters or other measurement methodologies, and other operational activities, as determined by the Secretary of the Interior.
 (b)EligibilityTo be eligible for the program described in subsection (a), a State shall administer oil and gas programs in the State sufficient to fulfill the oversight and enforcement responsibilities of the Bureau of Land Management, as determined by the Secretary of the Interior.